                       Casefor2:19-mj-01148
AO 106 (Rev. 04/10) Application                        Document
                                a Search Warrant (requesting AUSA Kevin1Jayne)
                                                                            Filed   07/03/19 Page 1 of 17


                                      UNITED STATES DISTRICT COURT
                                                                     for the
                                                       Eastern District of Pennsylvania

              In the Matter of the Search of                            )
         (Briefly describe the property to be searched                  )
          or identify the person by name and address)                              Case No.
                                                                        )
      ONE RED APPLE I-PHONE CURRENTLY IN THE                            )
                 POSSESSION OF ATF                                      )
                                                                        )

                                           APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):
   See Attachment A.

located in the              Eastern               District of            Pennsylvania             , there is now concealed (identify the
                                                                - -- - - - - - - - - -
person or describe the property to be seized):

    See Attachment B.

          The basis for the search under Fed. R. Crim. P. 4l(c) is (check one or more):
                ~ evidence of a crime;
                 0 contraband, fruits of crime, or other items illegally possessed;
                ii property designed for use, intended for use, or used in committing a crime;
                 0 a person to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of:
             Code Section                                                           Offense Description
            18 USC § 922(a)(l );                       Dealing in firearms without a license; Felon in possession of a firearm; Possession
            18 USC § 922(g)( 1);                       with intent to distribute cocaine base.
            21 USC §84l(a)(l).
          The application is based on these facts:

        See attached affidavit of Special Agent Justin Hines.

         ,b    Continued on the attached sheet.
          0 Delayed notice of         days (give exact ending date if more t an 30 days: _ _ __ _ ) is requested
            under 18 U .S.C. § 3103a, the basis of which is set forth on t attached sheet.



                                                                                                Applicant 's signature

                                                                                      JUSITN HINES, SPECIAL AGENT, ATF              ~
                                                                                                Printed name and title

Sworn to before me and signed in my presence.


Date:


City and state: Philadelphia, Pennsylvania                                        HONORABLE MARJL YN HEFFLEY, U.S.M.J.
                                                                                                Printed name and title
            Case 2:19-mj-01148 Document 1 Filed 07/03/19 Page 2 of 17



                        IN THE UNITED STATES DISTRICT COURT

                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA



IN THE MATIER OF THE SEARCH OF
ONE RED APPLE I-PHONE
CURRENTLY IN THE POSSESSION OF
                                                                 ,,✓
                                                  Mag No. _ _ _ _ _ __ _
                                                                         , ~iJ'\
ATF



                            AFFIDAVIT IN SUPPORT OF AN
                          APPLICATION UNDER RULE 41 FOR
                          AW ARRANT TO SEARCH AND SEIZE

       I, Justin Hines, being duly sworn, do hereby depose and state as follows :

                                       BACKGROUND

       1.      I make this affidavit in support of an application under Rule 41 of the Federal

Rules of Criminal Procedure for a search warrant authorizing the examination of property-one

electronic device, an Apple iPhone-which is currently in law enforcement possession, and the

extraction from that property of electronically stored information described in Attachment B.

       2.      I am a Special Agent with the United States Department of Justice, Bureau of

Alcohol, Tobacco, Firearms and Explosives (ATF) and have been so employed since December

2015. Prior to joining ATF, I was employed as a Special Agent of the U.S. Department of State,

Diplomatic Security Service for approximately three years. Before becoming a Special Agent, I

served honorably in the United States Army for six years. I am currently assigned to a

specialized enforcement group, the A TF Firearms Trafficking Group, whose primary mission is

to investigate those individuals and groups that are engaged in the commission of federal

firearms violations. During my tenure as an A TF agent, I have conducted and participated in

numerous investigations, which have resulted in the arrest and prosecution of individuals who

have committed violations of federal law, including but not limited to firearms offenses and
             Case 2:19-mj-01148 Document 1 Filed 07/03/19 Page 3 of 17



narcotics trafficking.

        3.      During the course of my law enforcement career, I have received extensive

training regarding violations of federal law, with an emphasis on federal firearms violations.

My law enforcement experience has included numerous investigations of firearm and drug-

related offenses. These investigations have resulted in the seizure of various controlled

substances and firearms . I have conducted numerous interviews with individuals charged with

controlled substance and firearm violations. I have conducted numerous investigations that

included evidence found on electronic devices, including smartphones.

        4.      The information contained in this affidavit is based upon my personal

observations and investigation, information relayed to me by other special agents or other law

enforcement officers, as well as official reports of law enforcement. This affidavit is intended to

show only that there is probable cause for the requested warrant and does not set forth all of my

knowledge about this matter.

        5.      Based on my training and experience and the facts set forth in this affidavit, I

submit that probable cause exists to search and conduct a forensic examination of the Device

described in Attachment A in order to seek the items described in Attachment B, all of which is

evidence of the specified offenses described below.

                 IDENTIFICATION OF THE DEVICES TO BE EXAMINED

        6.     The property to be searched is the following: A Red Apple I-Phone wireless phone,

lawfully seized from defendant Eleigh GRAY on June 21 , 2019, pursuant to an arrest (hereinafter

the "Device"). The Device is currently located at ATF, 200 Chestnut Street, Room 504,

Philadelphia, Pennsylvania 19106.

        7.       I request authorization to search the Device and to conduct a forensic examination
             Case 2:19-mj-01148 Document 1 Filed 07/03/19 Page 4 of 17



of it to identify electronically stored data particularly described in Attachment B.

                                      PROBABLE CAUSE

       8.       Since approximately October of 2018, I have been investigating a suspected

firearms trafficking scheme involving the illegal trafficking of firearms and narcotics in

Philadelphia, Pennsylvania. To summarize, between October 2018 and June 21, 2019 the

Government had numerous contacts with Defendant GRAY via text messages from (267)-370-

2277 (Target Number) a number associated with Defendant GRAY. These contacts resulted in

purchases of contraband by an ATF Task Force Officer (TFO) acting in an undercover capacity

and ultimately the arrest of GRAY by ATF and the seizure of the Device.

       9.       On December 4, 2018, an ATF Task Force Officer (TFO), acting in an undercover

capacity, purchased approximately 54.333 grams of crack cocaine from GRAY in Philadelphia,

Pennsylvania. A lab analysis confirmed that the substance purchased from GRAY was

approximately 54.333 grams of crack cocaine.

       10.      On December 13 , 2018, the ATF TFO, acting in an undercover capacity,

purchased approximately 56.193 grams of crack cocaine from GRAY in Philadelphia,

Pennsylvania. A lab analysis confirmed that the substance purchased from GRAY was

approximately 56.193 grams of crack cocaine.

       11.      Between June 9, 2019, and June 20, 2019, GRAY and the ATF TFO exchanged

text messages from the Target Number regarding a firearm, a Glock model 22 .40 caliber pistol,

which GRAY had for sale. During these exchanges, the TFO and GRAY agreed upon a price of

$900 for the firearm, as well as a price of $2,400 for two ounces of crack cocaine to be delivered

on June 21 , 2019, in Philadelphia, Pennsylvania- for a total of $3 ,300. Later, GRAY provided a

$100 discount for the crack cocaine making the total for the two items $3 ,200.
               Case 2:19-mj-01148 Document 1 Filed 07/03/19 Page 5 of 17



       12.       On June 21 , 2019, GRAY and the TFO exchanged text messages from the Target

Number. Later that same day GRAY met the TFO near 3720 Main Street, Philadelphia,

Pennsylvania in the TFO ' s vehicle.GRAY and the TFO spoke for some time, including by

discussing firearms generally. During the course of that conversation, GRAY stated that, in

effect, he "always carries" a firearm.

        13 .     During this discussion, GRAY also told the TFO that he had the crack cocaine on

him for the sale, but someone else would be bringing the Glock pistol to the sale.

        14.       GRAY prov1ded the TFO with approximately 56.4 grams of crack cocaine, which

field testing later confirmed was crack cocaine.

        15 .      During this meeting, GRAY was observed sending text messages to an unknown

person using what appeared to be a red Apple iPhone. GRAY then placed a phone call to another

unknown person whom he directed to "pull up" using what appeared to be a red Apple iPhone.

        16.       Shortly thereafter, another person ("Person 2") arrived near the TFO's vehicle in

an SUV. Person 2 went to the SUV' s trunk and retrieved a black bag. He then got inside of the

rear passenger seat of the TFO ' s vehicle.

        17.       Person 2 provided the TFO with a Glock model 22 .40 caliber semi-automatic

pistol bearing serial number: CDS783US.

        18.       The TFO provided GRAY with approximately $500 in pre-recorded buy money

towards the purchase of the firearm and for the two ounces of crack cocaine from GRAY.

        19.       The TFO then left his vehicle, stating that he would get the remaining $2,700

from the trunk of his vehicle (in order to provide it to GRAY).

       20.        Shortly thereafter, ATF Agents arrested GRAY. In GRA Y's possession was a

Red Apple iPhone (the Device) as well as $500 in pre-recorded buy money provided to him by
              Case 2:19-mj-01148 Document 1 Filed 07/03/19 Page 6 of 17



the ATF TFO during the sale.

        21.      A NIK G field test was conducted on the narcotics provided to the TFO by

GRAY. This test yielded a positive result for the presence of cocaine.

        22.      Based on law enforcement's observations on June 21, 2019, the red Apple iPhone

that law enforcement seized from GRAY is the same iPhone that law enforcement observed

GRAY communicating with Person 2 before Person 2's delivery of the firearm to the undercover

ATF TFO in the TFO's vehicle. Further, the ATF TFO was texting with GRAY at the Target

Number shortly before the two met to complete the sale of crack cocaine and a firearm, and law

enforcement found no other phone on GRAY upon his arrest.

        23.      On June 21, 2019, a United States Magistrate Judge in this District, the Honorable

Elizabeth T. Hey, approved a criminal complaint upon a finding of probable cause charging

Eliegh GRAY with being a felon in possession of a firearm under 18 U.S .C. § 922(g)(l) for his

conduct on June 21, 2019, and possession with the intent to deliver 28 grams or more of cocaine

base ("crack cocaine") under 21 U.S.C § 841 (a)(l), (b)(l)(b), for his conduct on December 4

and December 13, 2018. In addition to those crimes that probable cause was already established,

this affidavit also establishes probable cause that on June 21, 2019, GRAY acted as an

unlicensed firearms dealer under 18 U.S .C. § 922(a)(l)(A), and on that same date GRAY

possessed with the intent to deliver 28 grams or more of crack cocaine under 21 U.S .C § 841

(a)(l), (b)(l)(b).

        24.      ATF records reveal GRAY is not licensed to deal, import or manufacture firearms

and thus is prohibited from doing so under 18 U.S.C. § 922(a)(l)(A).

        25.     In any business, either legitimate or illicit, communicating with customers is the

lifeblood of the business whether it be telephonically, via text messaging, or through social media.
             Case 2:19-mj-01148 Document 1 Filed 07/03/19 Page 7 of 17



In this example, GRAY utilized his phone to arrange the illicit sale of firearms and narcotics. Based

on my training and experience, when firearms and narcotics traffickers sell their products to

customers, they utilize wireless telephones to communicate with their customers, sometimes

repeatedly. In these communications, sellers and buyers sometimes negotiate the price of the

firearm or narcotics and provide pictures of the firearm for sale. Due to the firearms needing to be

procured by a legal purchaser from the legal market to the illicit market as GRAY is prohibited

from purchasing or possessing a firearm I believe there was communication and negotiation

preceding the transfer of these firearm into the hands of prohibited persons. This could have been

directly from GRAY, or via an intermediary assisting GRAY in the furtherance of his business in

the trade of illegal firearms and narcotics. A search of these phones I believe could yield direct

communications to facilitate the illegal transfer of these firearms and narcotics. Due to these facts,

I believe GRAY communicated with Person 2 or an unknown person(s) whom provided him the

firearm he was reselling. In addition to communications, most modern wireless telephones are

capable of recording location data. This again could help identify the link to an individual or

individuals trafficking firearms and narcotics into Philadelphia, PA. As a result, I believe the

search of this phone will show evidence of how GRAY illegally obtained the firearm and narcotics

he was reselling, and a possible intermediary supplying illegal firearms to the Philadelphia area.

       26.     The Device is currently in the lawful possession of ATF. The Device came into the

possession of ATF after the phone was seized incident to Gray' s lawful arrest on June 21, 2019.

       27.     The Device is currently in storage at ATF, 200 Chestnut Street Room 504,

Philadelphia, Pennsylvania 19106. In my training and experience, I know that the Device has been

stored in a manner in which its contents are, to the extent material to this investigation, in

substantially the same state as when the Device first came into the possession of the ATF.
         Case 2:19-mj-01148 Document 1 Filed 07/03/19 Page 8 of 17



                                      TECHNICAL TERMS

       28.      Based on my training and experience, I use the following technical terms to

convey the following meanings:

             a. Wireless telephone: A wireless telephone (or mobile telephone, or cellular

                telephone) is a handheld wireless device used for voice and data communication

                through radio signals. These telephones send signals through networks of

                transmitter/receivers, enabling communication with other wireless telephones or

                traditional "land line" telephones. A wireless telephone usually contains a "call

                log," which records the telephone number, date, and time of calls made to and

                from the phone. In addition to enabling voice communications, wireless

                telephones offer a broad range of capabilities. These capabilities include: storing

                names and phone numbers in electronic "address books;" sending, receiving, and

                storing text messages and e-mail; taking, sending, receiving, and storing still

                photographs and moving video; storing and playing back audio files; storing

                dates, appointments, and other information on personal calendars; and accessing

                and downloading information from the Internet. Wireless telephones may also

                include global positioning system ("GPS") technology for determining the

                location of the device.


             b. Digital camera: A digital camera is a camera that records pictures as digital

                picture files , rather than by using photographic film. Digital cameras use a variety

                of fixed and removable storage media to store their recorded images. Images can

                usually be retrieved by connecting the camera to a computer or by connecting the

                removable storage medium to a separate reader. Removable storage media include
Case 2:19-mj-01148 Document 1 Filed 07/03/19 Page 9 of 17



   various types of flash memory cards or miniature hard drives. Most digital

   cameras also include a screen for viewing the stored images. This storage media

   can contain any digital data, including data unrelated to photographs or videos.


c. Portable media player: A portable media player (or "MP3 Player" or iPod) is a

   handheld digital storage device designed primarily to store and play audio, video,

   or photographic files. However, a portable media player can also store other

   digital data. Some portable media players can use removable storage media.

   Removable storage media include various types of flash memory cards or

   miniature hard drives. This removable storage media can also store any digital

   data. Depending on the model, a portable media player may have the ability to

   store very large amounts of electronic data and may offer additional features such

   as a calendar, contact list, clock, or games.


d. GPS : A GPS navigation device uses the Global Positioning System to display its

   current location. It often contains records the locations where it has been. Some

   GPS navigation devices can give a user driving or walking directions to another

   location. These devices can contain records of the addresses or locations involved

   in such navigation. The Global Positioning System (generally abbreviated "GPS")

   consists of 24 NAVST AR satellites orbiting the Earth. Each satellite contains an

   extremely accurate clock. Each satellite repeatedly transmits by radio a

   mathematical representation of the current time, combined with a special

   sequence of numbers. These signals are sent by radio, using specifications that are

   publicly available. A GPS antenna on Earth can receive those signals. When a

   GPS antenna receives signals from at least four satellites, a computer connected to
Case 2:19-mj-01148 Document 1 Filed 07/03/19 Page 10 of 17



      that antenna can mathematically calculate the antenna's latitude, longitude, and

      sometimes altitude with a high level of precision.


 e. PDA: A personal digital assistant, or PDA, is a handheld electronic device used

      for storing data (such as names, addresses, appointments or notes) and utilizing

      computer programs. Some PD As also function as wireless communication devices

      and are used to access the Internet and send and receive e-mail. PDAs usually

      include a memory card or other removable storage media for storing data and a

      keyboard and/or touch screen for entering data. Removable storage media include

      various types of flash memory cards or miniature hard drives. This removable

      storage media can store any digital data. Most PDAs run computer software,

      giving them many of the same capabilities as personal computers. For example,

      PDA users can work with word-processing documents, spreadsheets, and

      presentations. PDAs may also include global positioning system ("GPS")

      technology for determining the location of the device.


 f.   IP Address: An Internet Protocol address (or simply "IP address") is a unique

      numeric address used by computers on the Internet. An IP address is a series of

      four numbers, each in the range 0-255, separated by periods (e.g., 121.56.97.178).

      Every computer attached to the Internet computer must be assigned an IP address

      so that Internet traffic sent from and directed to that computer may be directed

      properly from its source to its destination. Most Internet service providers

      control a range of IP addresses. Some computers have static-that is, long-

      term-IP addresses, while other computers have dynamic-that is, frequently

      changed- IP addresses.
          Case 2:19-mj-01148 Document 1 Filed 07/03/19 Page 11 of 17



              g. Internet: The Internet is a global network of computers and other electronic

                 devices that communicate with each other. Due to the structure of the Internet,

                 connections between devices on the Internet often cross state and international

                 borders, even when the devices communicating with each other are in the same

                 state.


       29.       Based on my training, experience, research, and previous seizures and searches of

similar Apple iPhones, I know that the Device has capabilities that allow it to serve as a wireless

telephone, digital camera, portable media player, GPS navigation device, and PDA. In my

training and experience, examining data stored on devices of this type can uncover, among other

things, evidence that reveals or suggests who possessed or used the device.


                    ELECTRONIC STORAGE AND FORENSIC ANALYSIS

       30.       Based on my knowledge, training, and experience, I know that electronic devices

can store information for long periods of time. Similarly, things that have been viewed via the

Internet are typically stored for some period of time on the device. This information can

sometimes be recovered with forensics tools.


       31 .      Forensic evidence. As further described in Attachment B, this application seeks

permission to locate not only electronically stored information that might serve as direct

evidence of the crimes described on the warrant, but also forensic evidence that establishes how

the Device was used, the purpose of its use, who used it, and when. There is probable cause to

believe that this forensic electronic evidence might b~ on the Device because:
Case 2:19-mj-01148 Document 1 Filed 07/03/19 Page 12 of 17



a. Data on the storage medium can provide evidence of a file that was once on the

   storage medium but has since been deleted or edited, or of a deleted portion of a

   file (such as a paragraph that has been deleted from a word processing file).


b. Forensic evidence on a device can also indicate who has used or controlled the

   device. This "user attribution" evidence is analogous to the search for "indicia

   of occupancy" while executing a search warrant at a residence.


c. A person with appropriate familiarity with how an electronic device works may,

   after examining this forensic evidence in its proper context, be able to draw

   conclusions about how electronic devices were used, the purpose of their use, who

   used them, and when.


d. The process of identifying the exact electronically stored information on a storage

   medium that are necessary to draw an accurate conclusion is a dynamic process.

   Electronic evidence is not always data that can be merely reviewed by a review

   team and passed along to investigators. Whether data stored on a computer is

   evidence may depend on other information stored on the computer and the

   application of knowledge about how a computer behaves. Therefore, contextual

   information necessary to understand other evidence also falls within the scope of

   the warrant.


e. Further, in finding evidence of how a device was used, the purpose of its use, who

   used it, and when, sometimes it is necessary to establish that a particular thing is

   not present on a storage medium.
          Case 2:19-mj-01148 Document 1 Filed 07/03/19 Page 13 of 17



             f. I know that when an individual uses an electronic device to facilitate the illegal

                distribution of firearms and narcotics, the individual's electronic device will

                generally serve both as an instrumentality for committing the crime, and also as a

                storage medium for evidence of the crime. The electronic device is an

                instrumentality of the crime because it is used as a means of committing the

                criminal offense. The electronic device is also likely to be a storage medium for

                evidence of crime. From my training and experience, I believe that an electronic

                device used to commit a crime of this type may contain: data that is evidence of

                how the electronic device was used; data that was sent or received; and other

                records that indicate the nature of the offense.


       32.      Nature of examination. Based on the foregoing, and consistent with Rule

41(e)(2)(B), the warrant I am applying for would permit the examination of the device consistent

with the warrant. The examination may require authorities to employ techniques, including but

not limited to computer-assisted scans of the entire medium, that might expose many parts of the

device to human inspection in order to determine whether it is evidence described by the warrant,

which also may damage the Device.


       33.      Manner of execution.    Because this warrant seeks only permission to examine a

device already in law enforcement's possession, the execution of this warrant does not involve

the physical intrusion onto a premises. Consequently, I submit there is reasonable cause for the

Court to authorize execution of the warrant at any time in the day or night.
                 Case 2:19-mj-01148 Document 1 Filed 07/03/19 Page 14 of 17



                                                CONCLUSION

              34.     I submit that probable cause exists to search and conduct a forensic examination

       of the Device described in Attachment A in order to seek the items described in Attachment B,

       all of which is evidence of the specified offenses.




                                                cial Agent
                                              .S. Department of Justice
                                             Bureau of Alcohol, Tobacco, Firearms & Explosives



       SWORN TO AND SUBSCRIBED
       BEFORE ME THIS
       DAY OF JULY 3 -,-20- 19.



..,,
       ~~
       United States Magistrate Judge
          Case 2:19-mj-01148 Document 1 Filed 07/03/19 Page 15 of 17



                                     ATTACHMENT A

       The property to be searched is the following: Red Apple I-Phone wireless phone, seized

from defendant Eleigh GRAY on June 21 , 2019 (hereinafter, the "Device"). The Device is

currently located at ATF, 200 Chestnut Street, Philadelphia, Pennsylvania 19106.
            Case 2:19-mj-01148 Document 1 Filed 07/03/19 Page 16 of 17



                                          ATTACHMENT B

       1.        All records on the Device described in Attachment A that relate to violations of

18 U.S.C. § 922(a)(l)(A) (dealing firearms without a license), 18 U.S.C. § 922(g)(l) (possession

of a firearm by a prohibited person), 21 U.S.C § 841 (a)(l), (b)(l)(b) (possession with the intent

to deliver cocaine base) and 18 U.S.C. § 2 (aiding and abetting), and involve Eliegh GRAY since

May 4, 2018, including:


            a. Subscriber information contained within the Device;


            b. all lists of customers and related identifying information;


            c. types, amounts, and prices of firearms and narcotics trafficked as well as dates,

                 places, and amounts of specific transactions;


            d. any information related to sources of illegal firearms or narcotics (including

                 names, addresses, phone numbers, or any other identifying information);


            e. any information recording GRAY and Person 2' s schedule or travel;


            f.   all bank records, checks, credit card bills, account information, and other financial

                 records;


            g. all communications between or among GRAY, Person 2, or others regarding

                 firearms or narcotics;


       2.        Evidence of user attribution showing who used or owned the Device at the time

the things described in this warrant were created, edited, or deleted, such as logs, phonebooks,

saved usemames and passwords, documents, and browsing history;
          Case 2:19-mj-01148 Document 1 Filed 07/03/19 Page 17 of 17



       As used above, the terms "records" and "information" include all of the foregoing items

of evidence in whatever form and by whatever means they may have been created or stored,

including any form of computer or electronic storage (such as flash memory or other media that

can store data) and any photographic form.
